--------------------------------------------------------------------------------

Exhibit 10.2.9


INCORPORATED TERMS
DATED AS OF _____________
TO
RESTRICTED STOCK UNIT AGREEMENT

 
The following are the “Incorporated Terms” referred to in the instrument
entitled “Restricted Stock Unit Agreement” which refers to these Incorporated
Terms and which has been signed by the Company and the Employee (the “Base
Instrument”). The Incorporated Terms and the Base Instrument constitute a single
agreement and that agreement consists of the Base Instrument and the
Incorporated Terms.  The Incorporated Terms dovetail with the Base Instrument;
because the last paragraph of the Base Instrument is Paragraph 1, the
Incorporated Terms begin with Paragraph 2.


2.             Release Date.


(a)           (i)            The Release Date, which determines the date on
which the property underlying RSUs shall be released and settled, shall be
determined as described below.


(ii)           The term “Release Date” shall be applied separately to the Time
Vested RSUs and the Performance RSUs as if the term “Release Date” were the term
“Time Vested RSUs Release Date,” or “Performance RSUs Release Date,” as the case
may be, and such application shall correspond to the application of the term
“RSUs” as set forth in Paragraph 1(a) of the Base Instrument.


(b)           (i)            For each date set forth after “Time Vested RSUs
Release Date” on the signature page, divide the number of shares referred to
after “Time Vested Restricted Stock Units” by the sum of one and the difference
between the latest year set forth after “Time Vested RSUs Release Date” on the
signature page and the earliest year set forth thereafter.  The resulting
quotient, rounded down to the nearest whole RSU, is the number of Time Vested
RSUs for which a Release Date shall occur on the corresponding date set forth
after “Time Vested RSUs Release Date” and such date shall be the Release Date
for such RSUs (and only for such RSUs), except that if after “Goal” on the
signature page “Applicable” appears, then such date shall be a Release Date only
if the condition set forth after “Goal” applicable to such Release Date is
satisfied, provided that if such condition is not satisfied, the number of RSUs
for which a Release Date did not occur as a result thereof (the “Unreleased
RSUs”), shall be added to the number of RSUs for which a Release Date shall
occur on the next date on which a Release Date occurs, and provided further that
if on the last date set forth after “Time Vested RSUs Release Date” on the
signature page, there are Unreleased RSUs, such RSUs shall be released on the
earliest of the next two anniversaries of such last date on which the condition
set forth after “Goal” is satisfied and such anniversary shall be a Release
Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           As used herein, “Combined Ratio” shall mean, for any year, the
sum of the Loss Ratio and the Expense Ratio for such year, expressed as a
percentage.  “Loss Ratio” shall mean, for any year, the ratio, expressed as a
percentage, of the Company’s direct losses incurred from primary NIW written
that year, excluding losses associated with incurred but not reported defaults,
to its direct premiums earned from primary NIW written that year, in each case
as computed in accordance with Past Practices.  “Expense Ratio” shall mean, for
any year, the ratio, expressed as a percentage, of the underwriting and other
expenses of the Company’s insurance company subsidiaries that year to its net
premiums written that year, in each case as computed in accordance with Past
Practices.  As used herein, “Past Practices” shall mean the manner in which the
applicable item was calculated by the Company prior to the date of this
Agreement.


The foregoing notwithstanding, if after “Goal” on the signature page
“Applicable” appears, then the Release Date shall not occur earlier than the
date on which the Committee (as defined in Paragraph 6) certifies the Combined
Ratio in accordance with the regulations under Section 162(m) of the Code.


(c)           (i)            The Release Date for Performance RSUs shall be
determined as follows.  For each date set forth after “Performance RSUs Release
Date” on the signature page, multiply the number referred to after “Performance
Restricted Stock Units” on the signature page by the product of (i) the
Aggregate Percentage Achievement for the fiscal year of the Company ended on the
December 31 immediately preceding such date, and (ii) one-third, and if after
“Performance RSU Multiplier” on the signature page “Applicable” appears, (iii)
the fraction set forth after “Performance RSU Multiplier.”  The resulting
product, rounded down to the nearest whole RSU, is the number of Performance
RSUs for which a Release Date shall occur on the corresponding date set forth
after “Performance RSUs Release Date” and such date shall be the Release Date
for such RSUs (and only for such RSUs); provided that the number of Performance
RSUs for which a Release Date occurs shall in no event exceed the number of
Performance RSUs that, when added together with Performance RSUs as to which a
Release Date has previously occurred under this Agreement, equals the number set
forth after “Performance Restricted Stock Units” on the signature page.


(ii)           The “Aggregate Percentage Achievement” for any year shall be
determined as follows:


(A)           If the Company’s Flow Market Share for such year can be determined
based on information published by Inside Mortgage Finance (along with any
successor publication thereto, “Inside Mortgage Finance”) on or before March 1,
2013, then the Aggregate Percentage Achievement for such year shall mean the sum
of the Expense Ratio Achievement Percentage, the Loss Ratio Achievement
Percentage and the Share Achievement Percentage for such year.
 
(B)           If the Company’s Flow Market Share for such year cannot be
determined based on information published by Inside Mortgage Finance on or
before March 1, 2013, then the Aggregate Percentage Achievement for such year
shall mean the sum of the Expense Ratio Achievement Percentage and the Loss
Ratio Achievement Percentage for such year.


(iii)           The “Expense Ratio Achievement Percentage” for any year shall be
determined as follows:


(A)           If the Company’s Expense Ratio (as defined above) for such year is
equal to or higher than the Expense Ratio set forth after “Maximum Expense
Ratio” on the signature page, then the Expense Ratio Achievement Percentage
shall be 0%;
 
 
- 2 -

--------------------------------------------------------------------------------

 


(B)           If the Company’s Expense Ratio for such year is equal to the
Expense Ratio set forth after “Target Expense Ratio” on the signature page, then
the Expense Ratio Achievement Percentage shall be (I) 33.34% if the Company’s
Flow Market Share for such year can be determined as described above, or (II)
50% if the Company’s Flow Market Share for such year cannot be so determined;


(C)           If the Company’s Expense Ratio for such year is equal to or lower
than the Expense Ratio set forth after “Threshold Expense Ratio” on the
signature page, then the Expense Ratio Achievement Percentage shall be (I) 50%
if the Company’s Flow Market Share for such year can be determined as described
above, or (II) 75% if the Company’s Flow Market Share for such year cannot be so
determined; and


(D)           If the Company’s Expense Ratio for such year is between the
Maximum Expense Ratio and the Target Expense Ratio, or between the Target
Expense Ratio and the Threshold Expense Ratio, then the Expense Ratio
Achievement Percentage shall be correspondingly interpolated on a linear basis
between 0% and the Expense Ratio Achievement Percentage associated with the
Target Expense Ratio, or between the Expense Ratio Achievement Percentage
associated with the Target Expense Ratio and the Expense Ratio associated with
the Threshold Expense Ratio, respectively.


(iv)           The “Loss Ratio Achievement Percentage” for any year shall be
determined as follows:


(A)           If the Company’s Loss Ratio (defined above) for such year is equal
to or higher than the Loss Ratio set forth after “Maximum Loss Ratio” on the
signature page, the Loss Ratio Achievement Percentage shall be 0%;


(B)           If the Company’s Loss Ratio for such year is equal to the Loss
Ratio set forth after “Target Loss Ratio” on the signature page, then the Loss
Ratio Achievement Percentage shall be (I) 33.33% if the Company’s Flow Market
Share for such year can be determined as described above, or (II) 50% if the
Company’s Flow Market Share for such year cannot be so determined;


(C)           If the Company’s Loss Ratio for such year is equal to or lower
than the Loss Ratio set forth after “Threshold Loss Ratio” on the signature
page, then the Loss Ratio Achievement Percentage shall be (I) 50% if the
Company’s Flow Market Share for such year can be determined as described above,
or (II) 75% if the Company’s Flow Market Share for such year cannot be so
determined; and


(D)           If the Company’s Loss Ratio for such year is between the Maximum
Loss Ratio and the Target Loss Ratio, or between the Target Loss Ratio and the
Threshold Loss Ratio, then the Loss Ratio Achievement Percentage shall be
correspondingly interpolated on a linear basis between 0% and the Loss Ratio
Achievement Percentage associated with the Target Loss Ratio, or between the
Loss Ratio Achievement Percentage associated with the Target Loss Ratio and the
the Loss Ratio Achievement Percentage associated with the Threshold Loss Ratio,
respectively.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(v)           If the Company’s Flow Market Share for such year can be determined
based on information published by Inside Mortgage Finance on or before March 1,
2013, the “Share Achievement Percentage” for such year shall be determined as
follows:


(A)           If the Company’s Flow Market Share for such year is equal to or
lower than the Flow Market Share set forth after “Threshold Share” on the
signature page, then the Flow Market Share Achievement Percentage shall be 0%;


(B)           If the Company’s Flow Market Share for such year is equal to the
Flow Market Share set forth after “Target Share” on the signature page, then the
Flow Market Share Achievement Percentage shall be 33.33%;


(C)           If the Company’s Flow Market Share for such year is equal to or
higher than the Flow Market Share set forth after “Maximum Share” on the
signature page, then the Flow Market Share Achievement Percentage shall be 50%;
and


(D)           If the Company’s Flow Market Share for such year is between the
Threshold Share and the Target Share, or between the Target Share and the
Maximum Share, then the Flow Market Share Achievement Percentage shall be
correspondingly interpolated on a linear basis between 0% and 33.33%, or between
33.33% and 50%, respectively.


“Flow Market Share” for any year shall mean the Company’s market share of the
industry’s flow NIW for that year, expressed as a percentage, determined based
on information reported by Inside Mortgage Finance; provided, however, that if
Inside Mortgage Finance has not reported the necessary information by March 1,
2013, the Flow Market Share shall be deemed to be unable to be determined.


The foregoing notwithstanding, the Release Date shall not occur earlier than the
date on which the Committee (as defined in Paragraph 6) certifies the Aggregate
Percentage Achievement in accordance with the regulations under Section 162(m)
of the Code.


(d)           If all Time Vested RSUs set forth after “Time Vested Restricted
Stock Units” on the signature page or if all Performance RSUs set forth after
“Performance Restricted Stock Units” on the signature page would have been
released but for the provisions of this Agreement that round down RSUs to the
nearest whole number, the number of RSUs released on the last Release Date shall
be the RSUs awarded minus the RSUs that were previously released such that on
such last Release Date the fractional RSUs that were not released due to
rounding shall be released.


3.             [Reserved]


4.             Transfer After Release Date; Securities Law Restrictions; Holding
Period.


(a)           Notwithstanding the foregoing or anything to the contrary herein,
the Employee agrees and acknowledges with respect to any Stock delivered in
settlement of RSUs that has not been registered under the Securities Act of
1933, as amended (the “Act”) and that, in the opinion of counsel to the Company,
absent such registration cannot be publicly sold or otherwise disposed of, (i)
he will not sell or otherwise dispose of such Stock except pursuant to an
effective registration statement under the Act and any applicable state
securities laws, or in a transaction which, in the opinion of counsel for the
Company, is exempt from such registration, and (ii) a legend will be placed on
the certificates or other evidence for the Stock delivered in settlement of the
RSUs to such effect.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(b)           If after “Holding Period” on the signature page “Applicable”
appears, then the Employee agrees that, during the Holding Period, the Employee
will not make a Sale of the Holding Period Shares. “Holding Period” means a
period beginning on the Release Date and ending on the earlier of (i) the first
anniversary of the Release Date and (ii) the first date on which the Employee is
no longer subject to the reporting requirements of Section 16(a) of the Act (as
such term is defined in the Annex).  “Holding Period Shares” means a number of
shares of Stock for which a Release Date shall occur that are released on such
Release Date equal to the lesser of (1) 25% of the aggregate number of RSUs that
are released on the Release Date and (2) 50% of the difference between (i) the
aggregate number of RSUs that are released on the Release Date and (ii) the
aggregate number of shares that are withheld to satisfy withholding tax
requirements under Paragraph 10(b) of this Agreement.  “Sale” means a transfer
for value, except that, (i) the transfer to the Company of Holding Period Shares
in payment of the exercise price of an option granted to the Employee by the
Company shall not be a Sale if there is no Sale for the remainder of the Holding
Period of a number of shares of Stock received upon exercise of such option that
are not less than the number of Holding Period Shares so transferred in
connection with such exercise, and (ii) an involuntary transfer, including
Holding Period Shares converted in a merger, is not a Sale; it is understood
that neither a pledge nor a gift, including to an entity in which the Employee
has an interest (provided that in the case of such an entity, such entity does
not make a Sale for the remainder of the Holding Period), is a transfer for
value.


(c)           If after “Holding Period” on the signature page “Applicable”
appears, then the Employee agrees that, during the Holding Period (for purposes
of applying such definition to this Paragraph 4(c), Release Date means each date
on which the Option is exercised), the Employee will not make a Sale of the
Option Holding Period Shares. “Option Holding Period Shares” means a number of
shares of Stock acquired at each exercise of the Option equal to the lesser of
(1) 25% of the aggregate number of shares for which the Option is exercised, and
(2) 50% of the difference between (i) the aggregate number of shares for which
the Option is exercised and (ii) the aggregate number of shares that are
withheld from the shares delivered on such exercise to satisfy withholding tax
requirements applicable to such exercise, except that the Option Holding Period
Shares shall not exceed the number of shares for which the Option is exercised
minus the sum of the number of shares that are withheld to satisfy withholding
tax requirements under Paragraph 10(b) of this Agreement and the number of
shares transferred to the Company in payment of the exercise price of the
Option.  The Option, if applicable, is the option granted to the Employee by the
Company on January 28, 2004.


(d)           Except as otherwise provided in the parenthetical in clause (ii)
of the definition of Sale, if a transfer that is not a Sale occurs, the Holding
Period for the shares involved in such transfer shall terminate at the time of
such transfer.


5.             Termination of Employment Due to Death.  If the Employee’s
employment with the Company or any of its subsidiaries is terminated because of
death prior to the Release Date, a Release Date shall be deemed to have occurred
for all RSUs.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
6.             Forfeiture of RSUs.


(a)           If the Employee’s employment with the Company and all of its
subsidiaries is terminated prior to the Release Date for any reason (including
without limitation, disability or termination by the Company and all
subsidiaries thereof, with or without cause) other than death, all RSUs shall be
forfeited to the Company on the date of such termination unless otherwise
provided in subparagraph (b) below, or unless the Management Development,
Nominating and Governance Committee of the Company’s Board of Directors  (the
“Management Development Committee”) or other Committee of such Board
administering the Plan (the Management Development Committee or such other
Committee is herein referred to as the “Committee”) determines, on such terms
and conditions, if any, as the Committee may impose, that all or a portion of
the Stock deliverable on settlement of RSUs shall be released to the Employee
and the restrictions of Paragraph 2 applicable thereto shall terminate.  Absence
of the Employee on leave approved by a duly elected officer of the Company,
other than the Employee, shall not be considered a termination of employment
during the period of such leave.


The Release Date for the Time Vested RSUs and the Performance RSUs may occur on
multiple dates, each of which is a Release Date for the number of RSUs
determined as provided in Paragraphs 2(b) and (c).  Hence, any forfeiture of
Time Vested RSUs or Performance RSUs applies only to the RSUs for which a
Release Date had not yet occurred on the date of forfeiture.  The preceding
sentence has been included in this Agreement for the purpose of avoiding any
doubt that the result described in the preceding sentence would occur;
therefore, such result will occur under prior agreements awarding restricted
stock or RSUs to the Employee even though a comparable provision is not included
in such agreements.


(b)           If the Employee’s employment with the Company and all of its
subsidiaries terminates by reason of retirement after reaching age 62 and after
having been employed by the Company or any subsidiary thereof for an aggregate
period of at least seven years, such retirement shall not result in forfeiture
of any Time Vested RSUs or Performance RSUs if (1) the Employee’s employment
with the Company or one of its subsidiaries continues for no less than one year
after the date of this Agreement, and (2) no later than the date on which
employment terminates, the Employee enters into an agreement with the Company
(which agreement shall be drafted by and acceptable to the Company) under which
the Employee agrees not to compete with the Company and its subsidiaries during
a period ending one year after the latest of the dates set forth after (i) “Time
Vested RSUs Release Date” on the signature page, and (ii) “Performance RSUs
Release Date” on the signature page, and the Employee complies with such
agreement.  If the Employee enters into such a non-competition agreement and
thereafter breaches the terms thereof, the RSUs shall be forfeited and the
Employee shall return to the Company any cash or Stock, as applicable, awarded
under this Agreement that was delivered to the Employee after the date on which
such non-competition agreement was entered into.  If the conditions in the
second preceding sentence are satisfied and the Employee complies with the terms
of such agreement, upon the Employee’s death, the provisions of Paragraph 5
shall apply as if the Employee’s employment with the Company and its
subsidiaries terminated because of such death.


(c)           Any (i) Performance RSUs for which a Release Date has not occurred
by the latest date set forth after “Performance RSUs Release Date” on the
signature page (as such date may be extended under Paragraph 2(e) hereof) and
(ii) Time Vested RSUs for which a Release Date does not occur because the
condition set forth after “Goal” on the signature page is not satisfied by the
second anniversary of the latest date set forth after “Time Vested RSUs Release
Date” on the signature page (as such date may be extended under Paragraph 2(e)
hereof), shall be forfeited to the Company, unless in the case of (i) and (ii)
the Committee determines otherwise as contemplated in subparagraph (a) above.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
7.             Beneficiary.  (a) The person whose name appears on the signature
page hereof after the caption “Beneficiary” or any successor designated by the
Employee in accordance herewith (the person who is the Employee’s Beneficiary at
the time of his death herein referred to as the “Beneficiary”) shall be entitled
to receive the Stock to be delivered in settlement of RSUs under Paragraph 5 as
a result of the death of the Employee. The Employee may from time to time revoke
or change his Beneficiary without the consent of any prior Beneficiary by filing
a new designation with the Committee.  The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Employee’s death, and in no event shall any designation
be effective as of a date prior to such receipt.


(b)           If no such Beneficiary designation is in effect at the time of an
Employee’s death, or if no designated Beneficiary survives the Employee or if
such designation conflicts with law, upon the death of the Employee, the
Employee’s estate shall be entitled to receive the Stock to be delivered in
settlement of RSUs.  If the Committee is in doubt as to the right of any person
to receive such property, the Company may retain the same and any distributions
thereon, without liability for any interest thereon, until the Committee
determines the person entitled thereto, or the Company may deliver such such
property and any distributions thereon to any court of appropriate jurisdiction
and such delivery shall be a complete discharge of the liability of the Company
therefor.


8.             Stock Legends.  If after “Holding Period” on the signature page
“Applicable” appears, at the option of the Company, an appropriate legend may be
placed on certificates for Stock delivered in settlement of RSUs noting the
requirements to hold such Stock imposed by Paragraphs 4(b) and (c) of this
Agreement.  When such requirements terminate, the Employee shall be entitled to
have the foregoing legend removed from such certificates.


9.             Settlement; Voting Rights; Dividends and Other Distributions;
Rights of RSUs.


(a)           Settlement.  Except to the extent forfeited as provided herein, on
the Release Date set forth on the signature page or determined herein,  RSUs
shall be settled by the issuance (or transfer from treasury) of shares of Stock
equal to the number determined in Paragraph 2, and certificates for such Stock
shall be delivered to the Employee, or in the case of his death, to his
Beneficiary.


(b)           Voting and Other Rights of RSUs.  RSUs represent only the right to
receive Stock, on the terms provided herein.  The Employee with respect to RSUs
shall have no rights as a holder of Stock, including the right to vote or to
receive dividends, until certificates for such Stock are actually delivered in
settlement.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(c)           Dividend Rights.  Notwithstanding the preceding subparagraph, to
the extent RSUs are settled on a Release Date, the Company shall make a payment
in cash equal to the aggregate amount that would have been paid as dividends
on  the shares of Stock issued or transferred in settlement as if such shares
had been outstanding on each dividend record date on and after the Dividend
Start Date specified on the signature page and prior to the date on which
settlement occurs.


10.           Tax Withholding.


(a)           It shall be a condition of the obligation of the Company to
deliver Stock in settlement of RSUs, and the Employee agrees, that the Employee
shall pay to the Company upon its demand, such amount as may be requested by the
Company for the purpose of satisfying its liability to withhold federal, state,
or local income or other taxes incurred by reason of the award of the RSUs or
the delivery of Stock in settlement of the RSUs.


(b)           If the Employee does not satisfy the withholding obligations prior
to the Tax Date (as defined below) by paying sufficient cash to the Company or
transferring ownership of a sufficient number of other shares of Stock to the
Company as provided in Paragraph 10(c), then the withholding tax requirements
arising from the settlement of RSUs shall be satisfied through a withholding by
the Company of shares of Stock that would otherwise be delivered to the
Employee.  In such event, the Company shall withhold that number of shares of
Stock that would otherwise be delivered in settlement of RSUs, in each case,
having a Fair Market Value (as such term is defined in the Plan) on the day
prior to the Tax Date equal to the amount required to be withheld as a result of
the settlement of RSUs.  As used herein, “Tax Date” means the date on which the
Employee must include in his gross income for federal income tax purposes the
fair market value of the Stock delivered in settlement of the RSUs, over the
purchase price therefor.


(c)           If the Employee desires to use cash or other shares of Stock to
satisfy the withholding obligations set forth above, the Employee must:  (i)
make an election to do so in writing on a form provided by the Company, (ii)
deliver such election form to the Company by the deadline specified by the
Company, and (iii) deliver to the Company the required cash or other shares of
Stock having a Fair Market Value on the Tax Date (as defined above) equal to the
amount required to be withheld.


(d)           To the extent provided in the resolutions of the Committee
awarding RSUs subject to this Agreement, the Employee shall be entitled to have
amounts withheld in excess of the minimum amount required to be withheld by the
Company.


11.           Adjustments in Event of Change in Stock or Fiscal Year.  In the
event of any change in the outstanding shares of Stock (“capital adjustment”)
for any reason, including but not limited to, any stock splits, stock dividend,
recapitalization, merger, consolidation, reorganization, combination or exchange
of shares or other similar event which, in the judgment of the Committee, could
distort the implementation of the award of RSUs or the realization of the
objectives of such award, the Committee shall make such adjustments in the RSUs,
or in the terms, conditions or restrictions of this Agreement as the Committee
deems equitable, except that in the event of any stock split, reverse stock
split, stock dividend, combination or reclassification of the Stock that occurs
after the date of this Agreement (collectively, “future capital adjustment”),
the number of RSUs shall be proportionally adjusted for any increase or decrease
in the number of outstanding shares resulting from such future capital
adjustment, any such adjustment rounded down to the next lower whole share.  In
addition, if the Company changes its fiscal year from a year ending December 31,
the Committee may make such adjustments in the Time Vested RSUs Release Date and
the Performance RSUs Release Date as set forth on the signature page as the
Committee deems equitable. The determination of the Committee as to any such
adjustment shall be conclusive and binding for all purposes of this Agreement.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
12.           Change in Control.  If a “Change in Control of the Company” (as
defined in the Annex attached hereto) occurs, notwithstanding anything herein, a
Release Date shall be deemed to have occurred for all RSUs.  The Employee agrees
that such Annex may be amended by the Company on one or more occasions without
the consent or approval of the Employee if in the determination of the Committee
such amendment is necessary or appropriate to conform the provisions of such
Annex to Treasury Regulation 1.409A-1 et seq. or any position published by the
IRS with respect to Section 409A of the Internal Revenue Code of 1986, as
amended.  The right of the Company to make such an amendment does not depend on
whether the RSUs are subject to such Section but will enable the Company to have
uniform provisions governing a change of control among all agreements having
such change of control provisions, including those under which compensation is
subject to such Section.  Any such amendment will become effective upon notice
to the Employee.  The Company will seek to give the Employee notice of an
amendment with reasonable promptness after the Committee has approved the
amendment.


13.           Powers of Company Not Affected; No Right to Continued Employment.


(a)           The existence of the RSUs shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any combination,
subdivision or reclassification of the Stock or any reorganization, merger,
consolidation, business combination, exchange of shares, or other change in the
Company’s capital structure or its business, or any issue of bonds, debentures
or stock having rights or preferences equal, superior or affecting any property
to be issued in settlement of RSUs or the rights thereof, or dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.


(b)           Nothing herein contained shall confer upon the Employee any right
to continue in the employment of the Company or any subsidiary or interfere with
or limit in any way the right of the Company or any subsidiary to terminate the
Employee’s employment at any time, subject, however, to the provisions of any
agreement of employment between the Company or any subsidiary and the
Employee.  The Employee acknowledges that a termination of his or her employment
could occur at a time before which the Release Date occurs, resulting in the
forfeiture of the RSUs by the Employee, unless otherwise provided herein.  In
such event, the Employee will not be able to realize the value of the property
that underlies the RSUs nor will the Employee be entitled to any compensation on
account of such value.


14.           Interpretation by Committee.  The Employee agrees that any dispute
or disagreement which may arise in connection with this Agreement shall be
resolved by the Committee, in its sole discretion, and that any interpretation
by the Committee of the terms of this Agreement or the Plan and any
determination made by the Committee under this Agreement or the Plan may be made
in the sole discretion of the Committee and shall be final, binding, and
conclusive.  Any such determination need not be uniform and may be made
differently among Employees awarded RSUs.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
15.           Clawback.  If and to the extent the Committee deems it appropriate
for such payment to be made, each Covered Employee shall pay the Company an
amount equal to the Excess Compensation.  “Covered Employee” means an Employee
who was a Section 16 Filer at an Affected Release Date regardless of whether
such Employee ceased to be a Section 16 Filer thereafter. “Section 16 Filer” is
a person who is required to file reports under Section 16(a) of the Act as such
requirement to so file is in effect at each Affected Release Date.  “Affected
Release Date” means each Release Date on which, had a financial restatement that
was made after such Release Date been in effect at such Release Date, the number
of shares of Stock settled on account of RSUs would have been lower.  “Excess
Compensation” means (i) the difference between the Income that was recognized by
the Covered Employee on an Affected Release Date and the Income that would have
been recognized had the financial restatement referred to in the definition of
Affected Release Date then been in effect, except that such difference will be
deemed to be zero for each Affected Release Date prior to the date on which
Covered Employee was a Section 16 Filer, plus (ii) the value of any deduction to
which the Covered Employee is entitled on account of the payment to the Company
required by this Paragraph 15.  “Income” means income determined for federal
income tax purposes minus the amount of federal, state and local income taxes
and, to the extent applicable, the employee portion of Social Security and
Medicaid payroll taxes, payable on account of such income.  The amount of
federal, state and local income taxes and the value of any deduction
contemplated by clause (ii) of the second preceding sentence shall be computed
by assuming that Income is taxed at the highest marginal rate, with such rate
for any state and local income taxes appropriately adjusted to reflect the
benefit of an itemized federal deduction for such taxes (if in the case of local
taxes, such taxes are eligible for such a deduction), which adjustment shall be
made by assuming that no reduction in such deduction on account of the Covered
Employee’s adjusted gross income applies.


16.           Miscellaneous.  (a) This Agreement shall be governed and construed
in accordance with the laws of the State of Wisconsin applicable to contracts
made and to be performed therein between residents thereof.


(b)           The waiver by the Company of any provision of this Agreement shall
not operate or be construed to be a subsequent waiver of the same provision or
waiver of any other provision hereof.


(c)           The RSUs shall be deemed to have been awarded pursuant to the Plan
and the action of the Committee authorizing such awards; as a result, such
awards are subject to the terms and conditions thereof.  In the event of any
conflict between the terms hereof and the provisions of the Plan or such
authorization, the provisions of the Plan (to such extent) and/or such
authorization shall prevail.  Any and all terms used herein, unless specifically
defined herein shall have the meaning ascribed to them in the Plan.  A copy of
the Plan is available on request of the Employee made in writing or by e-mail to
the Company’s Secretary.


(d)           Any notice, filing or delivery hereunder or with respect to RSUs
shall be given to the Employee at either his usual work location or his home
address as indicated in the records of the Company, and shall be given to the
Committee or the Company at 250 East Kilbourn Avenue, Milwaukee 53202,
Attention: Secretary.  All such notices shall be given by first class mail,
postage pre-paid, or by personal delivery.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(e)           This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns and shall be binding upon and inure
to the benefit of the Employee, the Beneficiary and the personal
representative(s) and heirs of the Employee, except that the Employee may not
transfer any RSUs or any interest in any RSUs.


(f)           As a condition to the grant of the RSUs, the Employee must execute
an agreement not to compete in the form provided to the Employee by the Company.


(g)           If any payment or benefit (or any acceleration of any payment or
benefit) made or provided to the Employee or for the Employee’s benefit in
connection with this Agreement or any other agreement between the Employee and
the Company pursuant to which the Employee was awarded restricted stock,
restricted stock units or stock options (the “Payments”) are determined to be
subject to the interest charges and taxes imposed by Section 409A(a)(1)(B) of
the Internal Revenue Code of 1986, as amended, or any state, local, or foreign
taxes of a similar nature, or any interest charges or penalties with respect to
such taxes (such taxes, together with any such interest charges and penalties,
are collectively referred to as the “Section 409A Tax”), then the Company shall
pay the Employee, within 30 days after the date on which the Employee provides
the Company with a written request for reimbursement thereof (accompanied by
proof of taxes paid), but in no event later than the end of the calendar year
following the year in which the Employee remits the Section 409A tax to the
Internal Revenue Service or other applicable taxing authority, an additional
amount (the “Section 409A Gross-Up Payment”); provided, however, that any
Section 409A Gross-Up Payment shall be reduced to the extent that the Section
409A Tax payable is due to the direct fault of the Employee.  The Section 409A
Gross-Up Payment shall, subject to the proviso at the end of the previous
sentence, be such that the net amount retained by the Employee after deduction
of the Section 409A Tax (but not any federal, state, or local income tax or
employment tax) and any federal, state, or local income tax, or employment tax
upon the payment provided for by this Subsection 16(g) shall be equal to the
Payments.  For purposes of determining the amount of the Section 409A Gross-Up
Payment, the Employee shall be deemed to pay federal income tax and employment
taxes at the highest marginal rate of federal income and employment taxation in
the calendar year in which the Section 409A Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Employee’s domicile for income tax purposes on the
date the Section 409A Gross-Up Payment is made, net of the maximum reduction in
federal income taxes that may be obtained from the deduction of such state and
local taxes.  The Company and the Employee shall reasonably cooperate with each
other in connection with any administrative or judicial proceedings concerning
the existence or amount of liability for Section 409A Tax with respect to the
Payments, and the Employee shall, if reasonably requested by the Company,
contest any obligation to pay a Section 409A Tax for which a Section 409A
Gross-Up Payment is owed.  If, as a result thereof, the Employee receives a tax
refund or credit for any Section 409A Tax previously paid with respect to any
Payments for which a Section 409A Gross-Up Payment was paid, the Employee shall
return to the Company an amount equal to such refund or credit.

The end of Paragraph 16 is the end of the Incorporated Terms.  The remainder of
the Agreement is contained in the Base Instrument.


 
- 11 -

--------------------------------------------------------------------------------

 


ANNEX


Definition of “Change in Control of the Company” and Related Terms
 
1           Change in Control of the Company.  A “Change in Control of the
Company” shall be deemed to have occurred if an event set forth in any one of
the following paragraphs shall have occurred:


(i)            any Person (other than (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (“Excluded Persons”)) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after January 1, 2011,
pursuant to express authorization by the Board of Directors of the Company (the
“Board”) that refers to this exception) representing more than 50% of the total
fair market value of the stock of the Company or representing more than 50% of
the total voting power of the stock of the Company; or
 
(ii)           during any 12 consecutive month period, the following individuals
cease for any reason to constitute a majority of the number of directors of the
Company then serving:  (A) individuals who, on January 1, 2011, constituted the
Board and (B) any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company, as such terms are used in Rule 14a-11 of Regulation
14A under the Act) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then still in office who either were directors on
January 1, 2011, or whose initial appointment, election or nomination for
election as a director which occurred after January 1, 2011was approved by such
vote of the directors then still in office at the time of such initial
appointment, election or nomination who were themselves either directors on
January 1, 2011or initially appointed, elected or nominated by such majority
vote as described above ad infinitum (collectively the “Continuing Directors”);
provided, however, that individuals who are appointed to the Board pursuant to
or in accordance with the terms of an agreement relating to a merger,
consolidation, or share exchange involving the Company (or any direct or
indirect subsidiary of the Company) shall not be Continuing Directors for
purposes of this Agreement until after such individuals are first nominated for
election by a vote of at least a majority of the then Continuing Directors and
are thereafter elected as directors by the shareholders of the Company at a
meeting of shareholders held following consummation of such merger,
consolidation, or share exchange; and, provided further, that in the event the
failure of any such persons appointed to the Board to be Continuing Directors
results in a Change in Control of the Company, the subsequent qualification of
such persons as Continuing Directors shall not alter the fact that a Change in
Control of the Company occurred; or


Annex - Page 1 of 4


 
 

--------------------------------------------------------------------------------

 


(iii)           a merger, consolidation or share exchange of the Company with
any other corporation is consummated or voting securities of the Company are
issued in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company) pursuant to
applicable stock exchange requirements, other than (A) a merger, consolidation
or share exchange which would result in the voting securities of the Company
entitled to vote generally in the election of directors outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof entitled to vote generally in the election of directors of such
entity or parent outstanding immediately after such merger, consolidation or
share exchange, or (B) a merger, consolidation or share exchange effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person (other than an Excluded Person) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after January 1, 2011, pursuant to express
authorization by the Board that refers to this exception) representing at least
50% of the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; or


(iv)           the sale or disposition by the Company of all or substantially
all of the Company’s assets to a Person (in one transaction or a series of
related transactions within any period of 12 consecutive months), other than a
sale or disposition by the Company of all or substantially all of the Company’s
assets to (a) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock; (b) an entity, 50% or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company; (c) a Person that owns, directly or indirectly, 50%
or more of the total value or voting power of all of the outstanding stock of
the Company; or (d) an entity, at least 50% of the total value or voting power
of which is owned, directly or indirectly, by a Person that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding voting stock of the Company.  It is understood that in no event
shall a sale or disposition of assets be considered to be a sale of
substantially all of the assets unless the assets sold or disposed of have a
total gross fair market value of at least 40% of the total gross fair market
value of all of the Company’s assets immediately prior to such sale or
disposition.


Annex - Page 2 of 4


 
 

--------------------------------------------------------------------------------

 


2           Related Definitions.  For purposes of this Annex, the following
terms, when capitalized, shall have the following meanings:


(i)         Act.  The term “Act” means the Securities Exchange Act of 1934, as
amended.


(ii)        Affiliate and Associate.  The terms “Affiliate” and “Associate”
shall have the respective meanings ascribed to such terms in Rule l2b-2 of the
General Rules and Regulations under the Act.


(iii)       Beneficial Owner.  A Person shall be deemed to be the “Beneficial
Owner” of any securities:


(a)           which such Person or any of such Person’s Affiliates or Associates
has the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own, (A)
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person’s Affiliates or Associates until such
tendered securities are accepted for purchase, or (B) securities issuable upon
exercise of Rights issued pursuant to the terms of the Company’s Amended and
Restated Rights Agreement, dated as of July 7, 2009, between the Company and
Wells Fargo Bank Minnesota, National Association (as successor Rights Agent), as
amended from time to time (or any successor to such Rights Agreement), at any
time before the issuance of such securities;


(b)           which such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule l3d-3 of the General
Rules and Regulations under the Act), including pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security under this
Subsection 2(iii)(b) as a result of an agreement, arrangement or understanding
to vote such security if the agreement, arrangement or understanding: (A) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations under the Act and (B) is not also then
reportable on a Schedule l3D under the Act (or any comparable or successor
report); or


Annex - Page 3 of 4


 
 

--------------------------------------------------------------------------------

 


(c)           which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in Subsection
2(iii)(b) above) or disposing of any voting securities of the Company.


(iv)           Person.  The term “Person” shall mean any individual, firm,
partnership, corporation or other entity, including any successor (by merger or
otherwise) of such entity, or a group of any of the foregoing acting in concert.


(v)           Stock.  The term “stock” shall have the meaning contemplated by
Treasury Regulation 1.409A-1 et seq.
 
 
Annex - Page 4 of 4

--------------------------------------------------------------------------------